 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Bryan N. Jenkins,                               No. CV-18-00331-TUC-JAS
10                     Plaintiff,                        ORDER
11       v.
12       Charles L. Ryan, et al.,
13                     Defendants.
14             Pending before the Court is a Report and Recommendation issued by United States
15   Magistrate Judge Leslie A. Bowman that recommends denying Petitioner’s habeas petition
16   filed pursuant to 28 U.S.C. § 2254.1 As Petitioner’s objections do not undermine the
17   analysis and proper conclusion reached by Magistrate Judge Bowman, Petitioner’s
18   objections are rejected, and the Report and Recommendation is adopted.
19             The Court has reviewed the record and concludes that Magistrate Judge Bowman‘s
20   recommendations are not clearly erroneous, and they are adopted. See 28 U.S.C. §
21   636(b)(1); Fed. R. Civ. P. 72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir.
22   1999); Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
23             Before Petitioner can appeal this Court’s judgment, a certificate of appealability
24   must issue. See 28 U.S.C. § 2253(c) and Fed. R. App. P. 22(b)(1). Federal Rule of Appellate
25   Procedure 22(b) requires the district court that rendered a judgment denying the petition
26
     1
      The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the
     unobjected-to portions of the Report and Recommendation. Johnson v. Zema Systems
28   Corp., 170 F.3d 734, 739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203,
     1204 (D. Or. 1998).
 1   made pursuant to 28 U.S.C. § 2254 to “either issue a certificate of appealability or state
 2   why a certificate should not issue.” Additionally, 28 U.S.C. § 2253(c)(2) provides that a
 3   certificate may issue “only if the applicant has made a substantial showing of the denial of
 4   a constitutional right.” In the certificate, the court must indicate which specific issues
 5   satisfy this showing. See 28 U.S.C. § 2253(c)(3). A substantial showing is made when the
 6   resolution of an issue of appeal is debatable among reasonable jurists, if courts could
 7   resolve the issues differently, or if the issue deserves further proceedings. See Slack v.
 8   McDaniel, 529 U.S. 473, 484-85 (2000). Upon review of the record in light of the standards
 9   for granting a certificate of appealability, the Court concludes that a certificate shall not
10   issue as the resolution of the petition is not debatable among reasonable jurists and does
11   not deserve further proceedings.
12          Accordingly, IT IS HEREBY ORDERED as follows:
13   (1)    The Report and Recommendation (Doc. 14) is accepted and adopted.
14   (2)    Petitioner’s § 2254 habeas petition is denied, and this case is dismissed without
15   prejudice.
16   (3)    A Certificate of Appealability is denied and shall not be issued.
17   (4)    The Clerk of the Court shall enter judgment and close the file in this case.
18          Dated this 1st day of July, 2019.
19
20
21
22
23
24
25
26
27
28


                                                 -2-
